Opinion,
Mr. Justice Clark:
In the revival of a judgment by scire facias, it is not required, in order to continue the lien, that the amount of the principal and interest then due shall be liquidated. A general judgment upon the scire facias, that the judgment be revived for another *372period of five years, is sufficient. The judgment of revival in such case points the subsequent purchaser or encumbrancer to the original, where the amount is fixed, and the liquidation is a mere matter of calculation: Fogelsville Ass’n’s App., 89 Pa. 293. But it is desirable in most cases, that liquidation of the amount of the debt and interest should be made; and, when that is done, and judgment is entered upon the lien docket accordingly, subsequent purchasers and lien creditors need look no further: Bear v. Patterson, 3 W. & S. 233; Mehaffy’s App., 7 W. & S. 200; Ridgway’s App., 15 Pa. 177; Coyne v. Souther, 61 Pa. 455.
In the case at bar, the judgment of Benjamin Kistler was originally entered May 25,1873, for $500; it was revived May 11,1878, for $500; May 7,1883, for $500; and again, March 27, 1888, for $500, with interest. The last revival was by amicable scire facias in due form, stating the parties, the number and term of the last preceding entry, and the number and term of the amicable scire facias: the judgment is confessed “ for the sum of five hundred dollars, with interest, as above stated;” and it was so entered. The precise and formal entries in the lien or judgment docket are not given, as they should have been, and we are therefore not possessed of the most important fact in the cause. In our decision of the question raised in the ease stated we are confined strictly to the facts set forth therein as upon a special verdict: we must assume, therefore, that any affirmative, relevant, or material fact not stated does not exist.
It does not appear that the entry of the revival upon the judgment index was for $500, with interest from any antecedent date. If we may presume anything in a case stated, we might perhaps presume that in this case the officer did his duty, and entered the judgment upon the judgment index in accordance with the terms of the confession; if so, it was entered for $500, with interest, the fair and reasonable intendment of which is that the judgment was to bear interest from that date. The expression, “ as above stated,” clearly refers to the statement of the case written above and upon which the judgment was confessed, — the statement of the names of the parties, their agreement to have a scire facias entered in that form, the number and term of the judgment to be revived, and the number and term to which the revival ■ was to be entered; upon *373the case thus “above stated,” the judgment was confessed. There was nothing “ above stated ” with reference to the interest, and the phrase, therefore, could have no significance in respect of the interest.
If the judgment had been entered for $500, with the accrued interest, or with interest from a certain day, or from the date of the original, or any of the intermediate judgments, purchasers and subsequent encumbrancers would have been warned at the sale, and might have regulated their bidding accordingly; but, as it was, they had every reason to believe that interest would accrue from the date of the revival only. Purchasers and subsequent encumbrancers, who are interested in determining how to bid in order to protect themselves, have a right to assume that entries are properly made on the judgment docket; and it is the duty of the judgment creditor to see that his judgment is rightly entered there, and in such manner as to indicate fully the extent of his claim: Ridgway’s Appeal, supra. The learned judge of the Common Pleas seems to have supposed that, as the Mosser judgment, although the junior encumbrance, had been entered for several years before the last revival of the Kistler judgment, the holder thereof was not prejudiced by this record; that it is only a subsequent purchaser, or a judgment creditor whose lien was originally entered afterwards, without notice, who would have any right to stand upon the record to defeat the allowance of this undisclosed arrearage of interest. But when Gfildner’s real property was offered at public sale by the assignee for creditors, how were the Mossers to know, except by the record, what liens were prior to their own, and to what sum the property must go to cover their claim ? The holder of an encumbrance originally entered after the revival in question, would certainly have the same right to rely upon the record, but we cannot see in what respect his right could be superior.
The judgment is reversed, and judgment is now entered on the case stated for the defendant.